Citation Nr: 1630701	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent, prior to October
10, 2011, and a rating in excess of 20 percent from that date for service-connected cervical discogenic disc disease.

2. Entitlement to an increased (compensable) rating prior to December 29, 2015, 
and a rating in excess of 10 percent for service-connected Raynaud's Phenomena, right and left hands.

3. Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, and from January 2008 to January 2009, with additional service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO in inter alia, awarded service connection for cervical discogenic disc disease, assigning an initial 10 percent rating, effective January 26, 2009; but denied service connection for bilateral hearing loss, as well as denied an increased (compensable) rating for Raynaud's Phenomena. In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011 and that same month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In June 2013, a supplemental SOC (SSOC) was issued.

In August 2015, the Board remanded these claims for further development.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for cervical discogenic disc disease the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

With regard to the claims for higher ratings, staged ratings have been assigned during the appeal period.  For a neck disability, in a June 2013 rating decision, the Veteran was assigned a higher, 20 percent rating, effective October 10, 2011.  For Raynaud's Phenomena, in a January 2016 rating decision, the Appeals Management Center (AMC) assigned a higher (compensable), 10 percent rating, effective December 29, 2015.  However, inasmuch as higher ratings are available before at after those dates, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal claims for higher ratings (now characterized to encompass both stages) remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a February 2010 rating decision, the RO granted service connection for right and left C5-C6 radiculopathy and assigned an initial 10 percent rating for  each,  effective April 3, 2009. Additionally, in a June 2013 rating decision, service connection for erectile dysfunction was granted, effective February 10, 2010.  The Veteran has not disagreed with any aspect of those decisions and the Veteran has not argued that higher ratings are warranted for associated radiculopathies or erectile dysfunction at any point since service connection was awarded for those disabilities.
 
In a January 2016 rating decision, the AMC granted service connection for gastroesophageal reflux disease.  As this action resolved the Veteran's claim for service connection for a stomach disability, that matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

The Board's decision with respect to the claims for increased ratings is set forth below.  The claim for service connection is addressed in the remand following the order; this matter is remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim
herein decided have been accomplished.

2. From the January 26, 2009 effective date of the award of service connection, the
 Veteran's service-connected lumbar spine disability has been manifested by subjective complaints of pain, objective findings of forward flexion limited to 30 degrees but not less than 15 degrees and there is no evidence of ankylosis, intervertebral disc syndrome (IVDS) with incapacitating episodes, or associated neurological manifestations other than those for which service connection had been granted and separately rated.

3. From January 26, 2009 (the day following the Veteran's separation from his
 second period of active service), the Veteran's Raynaud's Phenomena has been manifested by four to six characteristic attacks of Raynaud's Phenomena; digital ulcers have not been shown.

4.  The applicable schedular criteria are adequate to rate each disability under 
consideration at all pertinent points, and no claim of unemployability due to one or both disabilities, prior to May 16, 2010, has been raised in conjunction with these higher rating claims.


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for service-connected 
cervical spine disability, from January 26, 2009 through October 9, 2011, are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS Based on Incapacitating Episodes (2015).

2.  The criteria for rating in excess of 20 percent for service-connected 
cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS Based on Incapacitating Episodes (2015).

3. The criteria for 20 percent rating from January 26, 2009 (the date of claim for an
increased rating) for service-connected Raynaud's Phenomena of the right and left hands are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code (DC) 7117 (2015).

4. The criteria for a 20 percent rating service-connected Raynaud's Phenomena
of the right and left hands are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, DC 7117 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to the Raynaud's Phenomena claim, an April 2009 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim.

With regard to the cervical spine claim after the RO's award of service connection for a cervical spine disability, and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the August 2011 SOC set forth the criteria for a higher rating for a cervical spine disability (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the electronic claims file consists of service treatment records, VA medical records, private treatment records, Social Security Administration (SSA) records and reports of various VA examinations (requested by the Board in its March 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any  matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).  As the AOJ has already assigned staged ratings for the Veteran's service-connected disabilities under consideration, for each disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

A. Cervical Spine Disability

Cervical discogenic disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).or under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a.

With or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Rating Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or a combined range of motion greater than 170 not greater than 335 degrees.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), Note (1). 

The normal range of motion of the cervical spine is flexion, extension, and lateral flexion from zero to 45 degrees, and right and left rotation from zero to 80 degrees. 38 C.F.R. § 4.71a, Plate V (2015). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Alternatively, the Formula for Rating IVDS provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Notably, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pertinent evidence includes a February 2009 physical profile that notes neck pain secondary to disc disease.  It was noted that the Veteran should avoid heavy lifting, prolonged standing or sitting.

The Veteran was afforded a VA examination in June 2009.  There, he reported that experiencing neck pain.  The Veteran described the neck pain as severe and constant.  He reported radiating pain to both arms.  The Veteran reported flare-ups occurring weekly for hours.  He explained the flare-ups occur with prolonged sitting, walking and standing, as well as bending.  The Veteran reported that it is difficult to perform daily activities during flare-ups.  The examiner noted that the Veteran has not experienced any incapacitating episodes of IVDS.  There was no evidence of ankylosis.  Neurological testing revealed bilateral C5-C6 radiculopathy and mild carpal tunnel syndrome.  Range of motion testing revealed cervical flexion to 30 degrees and extension to 30 degrees.  Left and right lateral rotation were to 20 degrees.  Left and right lateral flexion were to 10 degrees.  There was objective pain on active range of motion.  There was objective evidence of pain following repetitive motion, but no additional limitation after repetitive-use testing.

A June 2010 VA examiner noted that carpal tunnel syndrome was not related to the Veteran's service-connected cervical spine disability.  The examiner stated that while radiculopathy may be a complication of a cervical spine disability, distal neuropathy at the hand level is never a complication of such.  The examiner explained that "[a] nerve distantly away from the spine, is entrapped in the wrist, being two different and distinct anatopatholical lesions."

The Veteran was afforded a VA examination in October 2011.  There, he reported difficulty walking.  The Veteran denied any bowel obstruction or erectile dysfunction due to his cervical spine disability.  The Veteran noted pain which radiates to his hands.  The Veteran reported that he was ordered on bed rest for several days; however, he did not know the name of the physician or the physician's phone number.  The Veteran displayed flexion to 30 degrees, where pain began.  Extension was to 30 degrees, where pain began.  The Veteran displayed right and left lateral flexion to 35 degrees, where pain began.  He also displayed right and left rotation to 35 degrees.  There was no further limitation of motion on repetitive-use testing.  The examiner stated that there was no ankylosis and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted radiculopathy of the bilateral arms and erectile dysfunction.

The Veteran was afforded a VA examination in October 2015.  There, the examiner noted diagnoses of cervical discogenic disc disease and bilateral C5-C6 radiculopathy of the upper extremities.  The Veteran reported flare-ups when he performs overhead activities.  Flexion was to 35 degrees.  Extension was to 30 degrees.  Right and left lateral flexion were to 35 degrees.  Right and left lateral rotation were to 50 degrees.  It was noted that the Veteran exhibited pain on right and left lateral rotation.  Repetitive-use testing did not show additional loss of range of motion or loss of function.  The examiner stated that he was unable to say without resort to mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability.  The examiner noted that while flare-ups could limit functional ability, the absence of a flare-up during the examination would require the examiner to resort to speculation as to the extent of such.  The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  There was no evidence of ankylosis.  The examiner stated that the Veteran did not experience IVDS.  Aside from radiculopathy, no other neurological impairments were noted.

VA treatment records note neck pain.  VA treatment records, however, do not note any range of motion testing or the presence of ankylosis.

SSA records note neck pain and difficulty lifting objects.  There is no indication of ankylosis or any range of motion testing.

The Board concludes that an initial 20 percent rating is warranted.  The Veteran has consistently displayed flexion of the cervical spine to 30 degrees.  Indeed, such was the case at the Veteran's June 2009 and October 2011 VA examinations.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating requires that forward flexion of the cervical spine be greater than 15 degrees, but not greater than 30 degrees.  In this instance, as the Veteran experiences forward flexion of the cervical spine limited to 30 degrees (which, of course, is not greater than 30 degrees), an initial 20 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine.

A rating in excess of 20 percent is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, a rating in excess of 20 percent would require either flexion of the cervical spine limited to 15 degrees or less or ankylosis.  There is no evidence that the Veteran experiences flexion limited to 15 degrees or ankylosis.  Indeed, no VA examination report or treatment record shows such.  Without any evidence that flexion is limited to 15 degrees or that the Veteran experiences ankylosis, a rating in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

In reaching the above conclusions, the Board has considered evidence of functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the criteria under the General Rating Formula for the Spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. at 7.  To that end, the October 2011 VA examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Further, on b very VA examination, following repetitive-use testing, the Veteran has not displayed any further limitation of motion.  As discussed above, while the Veteran reported flare-ups of his cervical spine disability when performing overhead activities at the October 2015 VA examination, the Veteran reported no functional loss or functional impairment of the cervical spine. The examiner stated that it would be a pure resort to speculation as to any functional loss incurred during a flare-up as the Veteran was not experiencing a flare-up during the examination and it is not apparent that the Veteran even detailed any functional loss during a flare-up.  The examiner also pointed out that there was no evidence of fatigability, incoordination, muscle weakness or pain during the examination.  In sum, there is no evidence that the Veteran has experienced functional loss to an extent that would result in flexion limited to 15 degrees as required for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine at pertinent point..

Moreover, considering the  entirety of the period under consideration in this appeal, the Board findings that no  separate, compensable  rating for any additional neurological manifestation(s) is warranted.  As discussed above, the Veteran has already been awarded service connection for bilateral upper radiculopathy and erectile dysfunction.  The Veteran has not disagreed with the effective dates or ratings assigned for those disabilities.   There is also no evidence that the Veteran has experienced any neurological manifestation(s) of cervical spine disability other than bilateral upper radiculopathy or erectile dysfunction.  Indeed, the June 2010 VA examiner explained that carpal tunnel syndrome is not associated with the Veteran's cervical spine disability and provided a thorough explanation as to why carpal tunnel cannot be associated with a cervical spine disability.  There is no evidence counter to the June 2010 VA examiner's opinion that carpal tunnel syndrome is not a neurological manifestation of the Veteran's cervical spine disability, nor is there competent evidence of any other such disability.  Without any showing of any other neurological manifestations related to the Veteran's cervical spine disability, no additional separate rating(s) is/are  not warranted.

Additionally, for the entirety of the period under consideration in this appeal, a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  Indeed, there is no competent, probative evidence indicating that the evidence that the Veteran has experienced IVDS with incapacitating episode.  Notably, the October 2015 VA examiner explicitly found that the Veteran does not experience IVDS.  While the Board acknowledges the Veteran's report, during the October 2011 VA examination that he was ordered to go on bed rest, there is nothing to substantiate such an order, and it is not apparent that bed rest was required for IVDS.

B. Raynaud's Phenomena

The Veteran's Raynaud's Phenomena is rated under DC 7177.  Under that diagnostic code,  Raynaud's is evaluated at 10 percent disabling for characteristic attacks occurring 1 to 3 times per week.  A 20 percent rating is warranted for characteristic attacks occurring four to six times a week.  A 40 percent rating is warranted for characteristic attacks occurring at least daily.  A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is warranted for two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks. 

Under DC 7117, Note, "characteristic attacks" consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets. These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

Pertinent evidence includes a January 2009 VA examination.  There, bilateral Raynaud's Phenomena was noted.  The Veteran reported coldness and discoloration in both hands during cold temperatures and periods of stress.  The examiner noted attacks lasting between 5 and 15 minutes 4 to 6 times per week.  It was noted that the Veteran's hands turn white, blue and red and become numb.  Exposure to cold, emotional upset and stress precipitated attacks.  There was no evidence of auto-amputation or ulcerations.

The Veteran was afforded a VA examination in December 2015.  There, the Veteran reported frequent episodes of his fingers becoming painful and changing colors when exposed to cold weather and during periods of increased stress.  The Veteran stated that those episodes last for about half an hour.  The Veteran denied ulcerations.  The examiner stated that the Veteran has characteristic attacks one to three times per week.  There was no evidence of two or more digital ulcers and the Veteran did not have any autoamputation of any digit.  The examiner stated that the Veteran is limited from working in cold conditions.

Treatment records do not reveal any complaints related to Raynaud's Phenomena.

SSA records do not document any symptoms related to Raynaud's Phenomena.

After consideration of the relevant evidence of record, a 20 percent disability rating under DC 7117 is warranted from January 26, 2009 (the date of the Veteran's claim for an increased rating) forward.  At his June 2009 VA examination, the Veteran reported that his hands become discolored and cold during periods of stress and during cold temperatures.  He stated that this lasts between 5 and 15 minutes and occurs four to six times per week.  Under the Note to DC 7117, the Veteran's description of his symptomatology qualifies as a characteristic attack of Raynaud's Phenomena.  Indeed, he experiences coldness and discoloration lasting for minutes to hours during exposure to cold or periods of emotional upsets.  Further, under DC 7117, characteristic attacks occurring four to six times per week warrant a 20 percent rating.  Notably, the June 2009 VA examiner did not state that the Veteran's description of his symptomatology was faulty in any way.  Rather, the examiner simply conveyed the Veteran's symptomology without reservation.  The Veteran is certainly competent to attest to that symptomology and the Board has not basis for doubting his credibility.

The Board notes that while the Veteran's claim for an increased rating was not filed until March 2009, the effective date for a claim for increase is the day following separation, if the claim is received within one year after separation from service.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the Veteran separated from service on January 25, 2009 and his claim for an increase was filed within a year of that date, an effective date of January 26, 2009 is appropriate for his claim for an increase.

However, a rating in excess of 20 percent under DC 7117 is not warranted.  Indeed, a higher rating under that DC requires either characteristic attacks occurring daily or digital ulcers.  There is no evidence of digital ulcers.  Indeed, such was not found at either of the Veteran's VA examinations in June 2009 and December 2015 VA examinations.  Furthermore, the Veteran has never contended that he experienced daily characteristic attacks of Raynaud's Phenomena.  To that end, at the June 2009 VA examination, he described characteristic attacks occurring four to six times per week.  Likewise, on December 2015 VA examination, characteristic attacks were reported as occurring about three times per week.  As such, because the Veteran has not experienced digital ulcers and there is no evidence or allegation that he has experienced daily attacks, a rating in excess of 20 percent under DC 7117 is not warranted.

C. Both Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's cervical spine disability or Raynaud's Phenomena has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's cervical spine disability and Raynaud's Phenomena at all pertinent points. The rating schedule fully contemplates the symptoms associated with the cervical spine disability, to include limited range of motion, functional loss, and pain, and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule.  Likewise, with regards to Raynaud's Phenomena, the rating schedule contemplates characteristic attacks of Raynaud's Phenomena, digital ulcers, and autoamputation.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected cervical spine disability and Raynaud's Phenomena.  As such, the Board finds that the rating schedule is adequate to evaluate his disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that is not attributed to a specific service-connected disability.  Rather, all the Veteran's symptoms have been considered in evaluating his cervical spine disability (including the assignment of separate ratings for radiculopathy of the upper extremities and erectile dysfunction) and his Raynaud's Phenomena. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, pursuant to a May 2013 claim, the Veteran was awarded a TDIU from March 12, 2010.  However, the Veteran has stated that he worked full-time until June 29, 2010, and there is otherwise no evidence or allegation that one or both of the disabilities under consideration rendered him unemployable prior to March 12, 2010.  As such, the Board finds that no claim for a TDIU prior to March 12, 2010 has been raised in conjunction with the higher rating claims on appeal, and need not be addressed herein.

For all of the foregoing reasons, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence supports assignment of an initial, 20 percent rating for cervical discogenic disc disease and an increased, 20 percent rating for Raynaud's Phenomena, each effective January 26, 2009; but that the preponderance of the evidence is against assignment of any higher or additional rating for cervical spine disability or Raynaud's Phenomena at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 20 percent rating for cervical discogenic disc disease, from January 26, 2009 through October 9, 2011, is granted, subject to the legal authority governing the payment of VA compensation..

An initial rating in excess of 20 percent for cervical discogenic disc disease is denied.

A 20 percent rating, for Raynaud's Phenomena of the right and left hands, from January 26, 2009, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 20 percent for Raynaud's Phenomena of the right and left hands is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the claim for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Board remanded the claim for service connection for bilateral hearing loss, inter alia, to provide the Veteran with a VA examination to determine the nature and etiology of his hearing loss.  If the examiner determined that the Veteran did not have hearing loss for VA purposes, the examiner was to discuss the findings on an August 2010 audiogram and the April 2011 VA examination report.

The Veteran was afforded a VA examination in October 2015.  There, the examiner determined that the Veteran did not have bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Nonetheless, the examiner opined that "[i]t is reasonable to conclude that the hearing loss is less likely as not related to the military service."  The examiner pointed to the fact that the Veteran displayed normal hearing during the hearing and that "[a]udiological evaluations found in the C-file are consistent with bilateral normal hearing for the period of 10/27/1980 to 4/27/2011."

First, per the August 2015 remand, the examiner was to discuss the August 2010 audiogram if the examination did not show hearing loss for VA purposes.  Second, with regard to the examiner's rationale, audiological evaluations of record are not consistent with bilateral normal hearing.  Indeed, the August 2010 audiogram shows hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner did not discuss the August 2010 audiogram and the examiner's rationale is factually inaccurate.

Under these circumstances, and in light of the noted deficiencies, the Board is unable to find that the opinion obtained substantially complies with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, further remand of this matter to obtain an adequate opinion to resolve the claim on is warranted.  See Stegall, supra.  See also Barr v. Nicholson , 21 Vet, App 303 (2007) (holding that when VA undertakes the effort to provide a VA examination or to obtain a medical opinion in connection with a claim, it must provide or obtain one that is adequate for the purpose(s) sought).

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A.§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any treatment records related to bilateral hearing loss.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from October 2015 examiner an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an audiologist or medical professional based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the medical professional designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies (in particular, audiometric and speech discrimination testing) should be accomplished, and all clinical findings (if any) should be reported in detail. 

The examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes (as defined in 38 C.F.R. § 3.385).  If not, the examiner must reconcile that conclusion with the testing results findings reflected in the August 2010 audiogram.

For diagnosed hearing loss disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise medically related to, the Veteran's period of active military service-to particularly include noise exposure therein..  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  

The examiner is advised that the Veteran is competent to report in-service noise exposure, as well as the onset and continuity of symptoms of diminished hearing.  injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion. If any lay assertions are discounted in any regard, the examiner should clearly so state, and explain why.

If the examiner finds that hearing loss did not have its onset in service or is not otherwise medically related to service, to include noise exposure therein,  , the examiner must  reconcile such conclusion with the fact  that the Veteran's tinnitus has been found related to noise exposure in service.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


